department of the treasury internal_revenue_service washington d c commissioner uic jun eh he tf legend taxpayer a bank u city e state f ira x company t amount amount date date date date date date 6_month dear ms this is in response to the correspondence dated letter as supplemented by in which you request an extension of the page day rollover period found in sec_408 of the internal_revenue_code code applicable to individual_retirement_accounts iras your request is based on the following facts and representations hereinafter date on located in city e state f and made a contribution in the amount of amount with respect to calendar year_ certificate of deposit that maturedon_ -s-- -_-s date as a result of the contribution ira x held a taxpayer a opened ira x with bank u date _ on taxpayer a advised bank u in writing that she wished to receive the proceeds from her ira x in order to roll over said proceeds into another ira she maintained with company t although bank u maintains it mailed a check in the amount of amount amount plus earnings to taxpayer aduring--s month correspondence to the internal_revenue_service service that said check was never received in this regard documentation attached to this ruling_request includes a traditional_ira distribution form’ completed by an agent of bank u in response to taxpayer a’s date 3__ letter which lists the ira x owner as someone with a name other than taxpayer a’s and provides no mailing address - --s taxpayer a has asserted in written had never date bank u issued a ____ which date lies _-s taxpayer a received a form 1099-r _ taxpayer a has asserted in writing to the onorabout --_ date4 issued by bank u showing a distribution from ira x in the amount of amount in response to a subsequent inquiry from taxpayer a bank u noted that its records indicated the check sent to taxpayer a during month 1__ been cashed onor about _ replacement check in the amount of amount to taxpayer a said check was then deposited by taxpayer a in a non-tax preferred non-ira account where it remains taxpayer a’s ruling requestisdated -s- date within days of date5 service that she believed the day ira rollover period began the date in month that bank u maintains it initially mailed a check to taxpayer a as aresult since date5 -_ occurred beyond the 60-day period measured from the last day in month proceeds of the date __- service permitting her to do so check until she had received a letter_ruling from the __ she was not authorized to roll over the taxpayer awas bornin page 53'7040 based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement found in sec_408 of the internal_revenue_code code with respect to the distribution of amount from ira x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is i paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the page rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred she -__ which failure stems at least partly from bank u’s the information presented by taxpayer a demonstrates that the failure of taxpayer a to make a rollover_contribution within days of receiving amount from ira x was primarily due to her not receiving the check mailed by bank u to her during month1 records listing an individual as the owner of ira x who did not share her name and from bank u’s not listing taxpayer a’s correct address on the ira x distribution form when taxpayer a received a replacement checkin - did not contribute said check to another ira because she believed that the day rollover period was measured from the date bank u mailed her the first check which occurred during month1__ unspent therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount no greater than amount to another provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 said replacement check remains __ page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact - esquire d phone-not a toll-free number or pat _ please address any correspondence to se t ep ra t3 sincerely yours ann sod manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
